Citation Nr: 0801244	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-40 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred as a result of outpatient treatment provided by a 
private physician, Dr. A. Sampson, on November 1, 2004, 
November 17, 2004, and November 30, 2004.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision of the San Francisco VA 
Medical Center (VAMC) of the Department of Veterans Affairs 
(VA).

The veteran states that he was told by his private physician 
that his left eye condition was something that he needed to 
take care of as soon as possible.  The veteran stated that 
his left eye condition required emergency attention.  These 
statements could be construed as a claim for payment or 
reimbursement, pursuant to 38 U.S.C.A. § 1728(a).  Such 
matter is therefore referred to the RO for the appropriate 
development.


FINDINGS OF FACT

1.  The veteran is seeking VA payment or reimbursement of the 
cost of his private medical treatment rendered by Dr. A. 
Sampson on November 1, 2004, November 17, 2004, and November 
30, 2004. 

2.  The evidence does not reveal that VA received or approved 
a request for prior authorization for the medical services in 
question.  


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred on November 1, 2004, November 17, 2004, and 
November 30, 2004 have not been met. 38 U.S.C.A. §§ 1703, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 17.54, 17.120 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  However, it appears that these changes are not 
applicable to claims such as the one decided herein.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
Court held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 17). 

At any rate, the veteran was provided with the notice 
required by the VCAA in an October 2005 letter, coupled with 
a statement of the case dated in the same month.  The VA has 
also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  
Consequently, the duties to notify and assist have been met.

II.  Analysis

The veteran seeks payment or reimbursement for opthmalogic 
care provided by his private physician, Dr. A. Sampson, on 
November 1, 2004, November 17, 2004, and November 30, 2004.  
Medicare paid Dr. Sampson for the services rendered on those 
three dates, but there is an outstanding balance of $88.84.  

Pursuant to 38 U.S.C.A. § 1703(a), "When [VA] facilities are 
not capable of furnishing . . . the care or services 
required, the Secretary, as authorized in [38 U.S.C.A. § 1710 
or 1712], may contract with non-Department facilities in 
order to furnish" certain care, including:  "[h]ospital care 
or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
veteran receiving medical services in a Department facility . 
. . until such time following the furnishing of care in the 
non-Department facility as the veteran can be safely 
transferred to a Department facility."  38 U.S.C. § 
1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54.  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); 
see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 
(Mar. 31, 1995) ("Authorization in advance is essential to 
any determination as to whether the Department is or is not 
going to furnish the contract care.").  In the case of an 
emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.

In the present case, the veteran asserts that he essentially 
received authorization for the services provided by Dr. 
Sampson.  He states that he woke up one morning with a 
painful left eye, and was unable to see out of it.  He stated 
that he called the VA eye clinic to get an appointment but 
was told that one was not available for 3 months.  He told an 
individual at the VA eye clinic that his eye problem was 
essentially an emergency and that he would have to go 
elsewhere.  The unidentified VA employee reportedly stated 
"fine," and the veteran considered that to be an 
authorization.  Subsequently, the veteran underwent cataract 
surgery and subsequent treatment from Dr. Sampson in November 
2004.  

Despite the reported efforts by the veteran to schedule an 
appointment with the VA eye clinic, there is no evidence that 
the veteran obtained proper authorization for the medical 
treatment provided by Dr. A. Sampson.  According to the San 
Francisco VAMC Fee Basis Office, no request for outpatient 
care was received or approved.   Without prior authorization,  
payment is not warranted under 38 U.S.C.A. § 1703 for 
expenses incurred in conjunction with treatment provided by 
Dr. A. Sampson on November 1, 2004, November 17, 2004, and 
November 30, 2004.

ORDER

Payment or reimbursement for private outpatient care expenses 
incurred on November 1, 2004, November 17, 2004, and November 
30, 2004,  
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


